EXHIBIT 10.3
 
 
EXECUTIVE EMPLOYMENT AGREEMENT
This Executive Employment Agreement (the "Agreement") is made as of June 29,
2018, by and between Mission Media USA, Inc. (the "Company"), Troika Media
Group, Inc. (the "Parent"), and Nicola Stephenson, an individual having an
address at 200 Water Street, Apt. 3A, Brooklyn, NY 11201 ("Executive").
Executive, Company and Parent shall be individually referred to as a "Party" and
collectively as the "Parties."
1. Duties and Scope of Employment.
(a)     Positions; Duties.  During the Employment Term (as defined in Section
2), the Company shall employ Executive as: (i) the President of each of the
Company, MissionCulture LLC, and Mission-Media Holdings Limited (collectively,
"Mission Media"), and (ii) at such time as Parent has successfully obtained its
E-2 Treaty Investor Company Registration on behalf of itself and its
subsidiaries (the "E-2 Registration") and Executive has obtained her E-2 visa
status under the E-2 Registration, the Executive shall be appointed President of
the Parent. Executive shall have duties, authority, and responsibilities that
are reasonable, consistent, and customary with such position.  Executive shall
report to the Chief Executive Officer and the Board of Directors of Parent (the
"Board") at its New York office.
(b)     Obligations.  During the Employment Term, Executive shall devote
substantially all of Executive's business efforts and time to the Company and
Mission Media, and to Parent to the extent the conditions set forth in Section
1(a)(ii) above are fulfilled.  Executive agrees, during the Employment Term, not
to actively engage in any other employment, occupation or consulting activity
for any direct or indirect remuneration or benefit whatsoever or howsoever
without the prior approval of the Board of Directors of the Parent (the "Board")
or the Chief Executive Officer; provided, however, that Executive may (i) serve
in any capacity with any professional, community, industry, civic, educational
or charitable organization, (ii) serve as a member of corporate boards of
directors or as an advisor to companies that the Executive currently serves 
and, with the consent of the Board (which consent shall not be unreasonably
withheld or delayed), other corporate boards of directors, and (iii) manage
Executive's and Executive's family's personal investments and legal affairs;
provided, however, that in each instance, such activities do not materially
interfere with the discharge of Executive's duties.  It is expressly understood
and agreed that, notwithstanding any provision of this Agreement to the
contrary, that it is a material condition of this Agreement that the Executive
travel to and spend periods of time at certain Company satellite locations (e.g.
London), as mutually agreed by the Parties.
2. Employment Term.  The Company hereby agrees to employ Executive and Executive
hereby accepts such employment, in accordance with the terms and conditions set
forth herein, commencing on the date hereof (the "Employment Commencement Date")
and continuing until the fifth (5th) anniversary of the Employment Commencement
Date (the "Initial Term"), unless terminated earlier pursuant to this Agreement;
provided that on the fifth (5th) anniversary of the Employment Commencement Date
and each second anniversary of the Employment Commencement Date thereafter (such
date and each second anniversary thereof, a "Renewal Date"), this Agreement
shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of two years, or for such other period as
Executive and the Company may mutually agree in writing (each a "Renewal Term"),
unless either Executive or Company has given written notice to the other that
such automatic extension will not occur (a "Non-Renewal Notice"), which notice
must be given not less than ninety (90) days prior to the applicable Renewal
Date. The period during which the Executive is employed by the Company hereunder
is hereinafter referred to as the "Employment Term."
 
 
 
Page 1 of 12

--------------------------------------------------------------------------------

 
 
 
3. Compensation/Benefits.  During the Employment Term, the Company shall pay and
provide to Executive the following:
(a)     Cash Compensation.  As compensation for Executive's services to the
Company, Executive shall receive a base salary and shall be eligible to receive
additional variable compensation.  During the Employment Term, the Board or its
Compensation Committee (the "Compensation Committee") shall review Executive's
Base Salary (as defined below) and Bonus (as defined below) then in effect at
least annually and may increase (but not decrease) such Base Salary and/or Bonus
as the Compensation Committee may approve.  The Base Salary shall be payable in
accordance with the Company's normal payroll practices in effect from time to
time, but in no event less frequently than bi-monthly, and, in the case of the
Bonus, as soon as practical during the calendar year following the calendar year
with respect to which such Bonus is payable, but in no event later than March
15th of such following calendar year.  No increase in Base Salary shall be used
to offset or otherwise reduce any obligations of the Company to Executive
hereunder or otherwise.
(i)     Annual Base Salary.  Executive's annual Base Salary under this Agreement
shall be FIVE HUNDRED THOUSAND USD ($500,000.00) ("Base Salary").
(ii)     Annual Discretionary Bonus.  In addition to the Annual Base Salary,
Executive shall also be eligible to earn annual variable compensation, the
amount of which will be set by the Compensation Committee (the "Bonus"). The
Bonus for any calendar year shall be awarded at the sole and absolute discretion
of the Compensation Committee based upon the Company's achievement of stated
financial and strategic goals, as established by the Compensation Committee. 
Any such Bonus may be made to Executive by means of cash or stock options.
(iii)     Other Compensation.  Executive shall also be eligible to participate
in all other bonus and incentive compensation plans and programs, if any,
provided by the Company or Parent to its senior executives in accordance with
the terms thereof as in effect from time to time ("Other Compensation").
(iv)     Currency.  All payments and amounts hereunder shall be in United States
Dollars.
(b)     Equity Compensation.
(i)     Stock Ownership.  The Company shall cause Parent to authorize and
reserve a pool of Seven Million Five Hundred Thousand (7,500,000) shares of
common stock of Parent (the "Pool") to be granted as incentives to employees of
Mission Media (the "Options" and, once vested, the "Vested Shares"), on terms
mutually agreed to by the Parties in writing within ninety (90) days after the
Employment Commencement Date and in accordance with the Employee Stock Option
Plan.  Executive and James Stephenson will both be granted Options under the
Pool and Executive shall recommend the recipients and the amount of the grants
of Options, subject to the approval of the Board.  If Executive's employment
hereunder is terminated by Company without Cause, is terminated by Executive for
Good Reason or as a result of Executive's death or Disability Termination (as
defined herein), then, in addition to any other benefits to which Executive is
entitled pursuant to this Agreement, the Options held by Executive shall
accelerate and be fully vested and immediately exercisable.
(ii)     Ongoing Awards.  Executive shall be eligible to participate fully in
annual stock option grants, and any other long-term equity incentive programs at
levels commensurate with Executive's position and as determined by the
Compensation Committee.
 
 
 
Page 2 of 12

--------------------------------------------------------------------------------

 
 
(c)     Employee Benefits.  Executive shall, to the extent eligible, be entitled
to participate, at a level commensurate with Executive's position, in all
employee benefits, welfare and retirement plans and programs, as well as equity
plans, provided by the Company or the Parent to its senior executives in
accordance with the terms thereof as in effect from time to time. 
Notwithstanding the foregoing, at all times, the Company and Parent (as
applicable) reserves the right to amend, modify, or terminate any such plan or
program.
(d)     Perquisites.  The Company shall provide to Executive, at the Company's
cost, all benefits and perquisites, including (without limitation) health
insurance, dental insurance for the Executive and her family and life insurance,
on terms no less favorable than enjoyed by the Executive as of the date of this
Agreement and approved by Executive; provided, that the Company shall pay all
premiums of the Executive and her family's participation in the
Company-sponsored group health plan – the 'Oxford Freedom Platinum' plan (the
"Health Plan") at such level of coverage as determined by Executive. The Company
will not amend, modify or terminate the Executive's and her family's right to
participate in the Health Plan, or otherwise interfere with their ability to
remain covered by the Health Plan. Notwithstanding the foregoing, the Company
may amend, modify or terminate the Health Plan, so long as the Company procures
replacement group health coverage for Executive and her family, with no gap in
coverage, and such replacement coverage provides substantially the same value
and benefits at substantially the same cost, and provided such replacement plan
is in accordance with applicable law.
(e)     Business and Entertainment Expenses.  Upon submission of appropriate
documentation by Executive in accordance with the Company's policies in effect
from time to time, the Company shall pay or reimburse Executive for all business
expenses that Executive incurs in performing Executive's duties under this
Agreement, including, but not limited to, business class travel (excluding gas
mileage), entertainment, and professional dues and subscriptions, in accordance
with the Company's and Parent's policies in effect from time to time.
(f)     Vacation, Holidays and Sick Leave.  Executive shall be entitled to
vacations of no less than twenty-five (25) days per calendar year excluding
public holidays.  Executive shall be eligible for such other paid holidays, sick
leave, paid family leave, and other leaves and benefits provided to other senior
executives of the Company or the Parent, in accordance with the Company's or
Parent's employment manual or effective policies and procedures or as required
by law.
(g)     Expenses. Subject to and in accordance with the Company's or Parent's
policies and procedures and in accordance with the Company's or Parent's expense
policy, as it may be amended from time to time, the Company shall reimburse
Executive for the cost associated with cellular telephone, internet access and
other reasonable expenses associated with business uses upon appropriate
submission and documentation of such expenses.
4. Termination of Employment.
(a)     Death or Disability.  The Company may terminate Executive's employment
for disability in the event Executive has been unable to perform Executive's
material duties hereunder for six (6) consecutive months because of physical or
mental incapacity by giving Executive notice of such termination while such
continuing incapacity continues (a "Disability Termination").  Executive's
employment shall automatically terminate on Executive's death.  In the event
Executive's employment with the Company terminates during the Employment Term by
reason of Executive's death or a Disability Termination, then upon the date of
such termination:
(i)     any Options or other shares shall accelerate and be fully vested and
immediately exercisable;
(ii)     the Company shall, within fourteen (14) days of the date Executive's
employment is terminated, pay and provide Executive (or in the event of
Executive's death, Executive's estate) (A) any unpaid Base Salary through the
date of termination and any accrued vacation, (B) reimbursement for any
unreimbursed expenses incurred through the date of termination, and (C) all
other payments, benefits or fringe benefits to which Executive may be entitled
subject to and in accordance with the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or as required
under applicable law, or grant any amounts that may become due under Sections 3
or 4 hereof (the items under this clause (ii) are collectively referred to as
"Accrued Benefits"); and
 
 
 
Page 3 of 12

--------------------------------------------------------------------------------

 
 
 
(iii)     the Company shall pay to Executive at the time other senior executives
are paid under any cash bonus or long-term incentive plan, but in no event later
than March 15th of the calendar year following the calendar year in which
Executive's employment is terminated, a pro-rata bonus equal to the amount
Executive would have received if Executive's employment had continued (without
any discretionary cutback) multiplied by a fraction where the numerator is the
number of days in each respective bonus period prior to Executive's termination
and the denominator is the number of days in the bonus period (the "Prorated
Bonus"); provided, however, that at the time of death or Disability Termination,
Executive is on pace to achieve the performance milestones necessary to be
eligible for such bonus.
(iv)     the Executive will continue to participate in any Bonus or Other
Compensation plan, in accordance with the terms of such plan until such plan has
expired.
(b)     Termination for Cause.  The Company may terminate Executive's employment
for Cause (as defined below).  In the event that Executive's employment with the
Company is terminated during the Employment Term by the Company for Cause,
Executive shall not be entitled to any additional payments or benefits
hereunder, other than Accrued Benefits (including, but not limited to, any
Vested Shares and other equity awards), to be paid or provided within thirty
(30) days of the date Executive's employment is terminated.
(i)     For the purposes of this Agreement, "Cause" shall mean:
(A)     material breach of any provision of this Agreement by Executive, which
has not been remedied within 30 days from written notice of such breach from the
Board that specifically identifies such material breach.
(B)     the willful failure by Executive to perform Executive's duties with the
Company (other than any such failure resulting from Executive's incapacity due
to physical or mental impairment), unless any such failure is corrected within
thirty (30) days following written notice by the Board that specifically
identifies the manner in which the Board believes Executive has not materially
performed Executive's duties; provided, however, that no act, or failure to act,
by Executive shall be "willful" unless committed without good faith and without
a reasonable belief by the Executive that the act or omission was in the best
interest of the Company; or
(C)     an act of gross misconduct by Executive with regard to the Company that
is materially injurious to the Company and is committed without good faith and
without a reasonable belief by the Executive that the act or omission was in the
best interest of the Company.
(c)     Termination by the Company Other Than for Cause or by the Executive for
Good Reason.  Any payments to be made or benefits to be provided under this
Section 4(c) are conditioned on (x) Executive's execution of a customary general
release and/or termination agreement ("General Release") reasonably satisfactory
to the Company, provided that such General Release shall not contain restrictive
covenants already contained in this Agreement or other agreements between or
among the Parties, and (y) such General Release becoming effective; provided,
however, that such conditions shall be deemed waived by the Company if the
General Release is not presented to Executive within fourteen (14) days of such
termination.
(i)     For the purposes of this Agreement, "Good Reason" shall mean any one or
more of the following, except as Executive shall otherwise consent in writing:
(A) a material reduction of Executive's salary, title, authority, duties,
responsibilities or reporting relationships; (B) the assignment to Executive of
any duties inconsistent with Executive's position or that are no consistent with
those of other senior executives; (C) a relocation of Executive's workplace to a
location more than 10 miles from her present workplace; or (D) the Parent
breaches Section 6.06 of that certain Goodwill Purchase Agreement dated on or
about the date hereof among the Parent, Executive and a subsidiary of Parent
(the "Goodwill Purchase Agreement") or Section 9.06 of that certain Equity
Purchase Agreement dated on or about the date hereof among Parent, Executive,
James Stephenson and a subsidiary of the Parent (the "Equity Purchase
Agreement").
 
 
 
Page 4 of 12

--------------------------------------------------------------------------------

 
 
 
(ii)     If Executive's employment with the Company is involuntarily terminated
by the Company other than for Cause or the Executive terminates her employment
for Good Reason (as defined below), then the Company shall pay or provide
Executive with the following as of the date of termination:
(A)     any Accrued Benefits, to be paid or provided on the date Executive's
employment is terminated;
(B)     the Prorated Bonus for each year remaining in the Initial Term or the
Renewal Term, as applicable; provided, however, that at the time of the
termination of Executive's employment, Executive is on pace to achieve the
performance milestones necessary to be eligible for such bonus, and
provided further that such Prorated Bonus is paid no later than March 15 of the
calendar year following the calendar year in which Executive's employment is
terminated;
(C)     a severance amount equal to one (1) year of the Executive's then-current
annual Base Salary, payable in a lump-sum or semi-annual payments, commencing on
the date Executive's employment is terminated;
(D)     the right to participate in the Bonus plan, and Other Compensation plans
in effect from time to time, until such plans expire;
(E)     all shares of unvested stock Options shall immediately become vested;
(F)     [RESERVED.]
(G)     the right to continue Executive's and her family's participation in the
Health Plan, either directly or through COBRA continuation, at substantially the
same value and benefits at no additional cost to Executive other than she would
have incurred as an employee, for the amount of time remaining on the Initial
Term or the Renewal Term, as applicable, or the length of time Executive is
entitled to continue health insurance under applicable law when combining COBRA
and New York State continuation benefits), whichever is less, beginning with the
first calendar month after such date of termination.  In the event Executive
obtains other employment during such period, pursuant to which she becomes
covered for substantially similar or improved benefits at substantially the same
cost, Executive's right to continue to participate in the Health Plan, at the
Company's expense, offered or provided by the Company shall immediately cease;
and
(H)     reasonable outplacement services at a level commensurate with
Executive's position, including use of an executive office, for a period of
ninety (90) days commencing on Executive's date of termination but in no event
extending beyond the date on which Executive commences other full time
employment.
(d)     Termination by Executive Other Than for Good Reason.  Executive may
terminate Executive's employment at any time by written notice to the Company. 
In the event that Executive terminates Executive's employment with the Company
during the Employment Term without Good Reason, Executive shall not be entitled
to any additional payments or benefits hereunder, other than Accrued Benefits
(including, but not limited to, any Vested Shares and other equity awards),
which shall be paid or provided to Executive within thirty (30) days of the date
Executive's employment is terminated.
(e)     Termination Due to Non-Renewal by the Company or Executive. In the event
Executive's employment with the Company is terminated due to the Company or
Executive sending a Non-Renewal Notice in accordance with Section 2 of this
Agreement, Executive shall be entitled to the Accrued Benefits (including, but
not limited to, any Vested Shares and other equity awards) and payment of the
Bonus to which Executive is entitled for the calendar year in which the
Non-Renewal Notice was sent, which shall be paid or provided to Executive within
thirty (30) days of the date Executive's employment is so terminated.
(f) No Mitigation/No Offset.  Executive shall not be required to seek other
employment or otherwise mitigate the value of any severance benefits
contemplated by this Agreement, nor shall any such benefits be reduced by any
earnings or benefits that Executive may receive from any other source, except as
provided in Section 4(c)(ii)(G).  The amounts payable hereunder shall not be
subject to setoff, counterclaim, recoupment, defense or other right that the
Company may have against Executive or others.
 
 
 
Page 5 of 12

--------------------------------------------------------------------------------

 
 
 
5. Change of Control Vesting Acceleration.
(a)     In the event of a Change of Control (as defined below), one hundred
percent (100%) of Executive's then-unvested Options or other shares shall
immediately vest, and all vested Bonuses (both current and future) are
immediately due and payable, regardless of whether the milestone has been
achieved.
(b)     After a Change of Control (as defined below), in the event that (i)
Executive's aggregate compensation is substantially diminished (regardless of
Executive's title, duties, or responsibilities), or (ii) Executive is required
to work more than ten (10) miles from Executive's then-current place of work in
order to continue to perform Executive's duties under this Agreement, and if,
after a Change of Control, Executive terminates Executive's employment with the
Company, she shall be entitled to receive all severance benefits set forth in
Section 4(c).
(c)     For the purposes of this Agreement, "Change of Control" is defined as
the occurrence of any of the following after the Employment Commencement Date:
(i)     any "person" (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")), excluding for this
purpose (x) the Parent or any subsidiary of the Parent, or (y) any employee
benefit plan of the Parent or any subsidiary of the Parent, or any person or
entity organized, appointed or established by the Parent for or pursuant to the
terms of any plan which acquires beneficial ownership of voting securities of
the Parent, is or becomes the "beneficial owner" (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly of securities of the Parent
representing more than fifty percent (50%) of the combined voting power of the
Parent's then outstanding securities; provided, however, that no Change of
Control will be deemed to have occurred as a result of a change in ownership
percentage resulting solely from an acquisition of securities by the Parent, the
grant or exercise of any stock option, stock award, stock purchase right or
similar equity incentive, or the continued beneficial ownership by any party of
voting securities of the Parent which such party beneficially owned as of the
Employment Commencement Date; or
(ii)     persons, who, as of the Employment Commencement Date, constitute the
Board (the "Incumbent Directors") cease for any reason, including without
limitation, as a result of a tender offer, proxy contest, merger or similar
transaction, to constitute at least a majority of the Board; provided, however,
that any person becoming a director of the Parent subsequent to the Employment
Commencement Date shall be considered an Incumbent Director if such person's
election or nomination for election was approved by a vote of at least fifty
percent (50%) of the Incumbent Directors; and provided further, that any such
person whose initial assumption of office is in connection with an actual or
threatened election contest relating to the members of the Board or other actual
or threatened solicitation of proxies or consents by or on behalf of a "person"
(as defined in Section 13(d) and 14(d) of the Exchange Act) other than the
Board, including by reason of agreement intended to avoid or settle any such
actual or threatened contest or solicitation, shall not be considered an
Incumbent Director; or
(iii)     consummation of a reorganization, merger or consolidation or sale or
other disposition of at least 80% of the assets (other than cash and cash
equivalents) of the Parent (a "Business Combination"), in each case, unless,
following such Business Combination, all or substantially all of the individuals
and entities who were the beneficial owners of outstanding voting securities of
the Parent immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the Parent resulting from such
Business Combination (including, without limitation, a company which, as a
result of such transaction, owns the Parent or all or substantially all of the
Parent's assets, either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities of the Parent; or
(iv)     consummation of a reorganization, merger or consolidation or sale or
other disposition of, directly or indirectly, a majority of the stock of, or at
least 80% of the assets (other than cash and cash equivalents) of Mission Media;
or
(v)     approval by the stockholders of the Parent or the Company of a complete
liquidation or dissolution of the Parent or the Company.
 
 
 
Page 6 of 12

--------------------------------------------------------------------------------

 
 
6. Golden Parachute Payments.
(a)     Executive shall bear all expense of, and be solely responsible for, all
federal, state, local or foreign taxes due with respect to any benefit received
pursuant to this Agreement, including, without limitation, any excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"); provided, however, that any benefit received or to be received by
Executive in connection with a Change of Control ("Contract Benefits") or any
other plan, arrangement or agreement with the Company or an affiliate
(collectively with the Contract Benefits, the "Total Benefits") that would
constitute a "parachute payment" within the meaning of Section 280G of the Code
("Covered Payments"), shall be reduced to the extent necessary so that no
portion thereof shall be subject to the excise tax imposed by Section 4999 of
the Code, but only if, by reason of such reduction, the net after-tax benefit
received by Executive as a result of such reduction shall exceed the net
after-tax benefit received by Executive if no such reduction was made.  For
purposes of this Section 6, "net after-tax benefit" shall mean the Covered
Payments that Executive receives or is then entitled to receive from the
Company, less (i) the amount of all federal, state and local income and
employment taxes payable by Executive with respect to such "Covered Payments,"
calculated at the highest marginal income tax rate for each year in which the
foregoing shall be paid to Executive (based on the rates set forth in the Code
as in effect at the time of the first receipt of the foregoing benefits), and
(ii) the amount of excise taxes imposed with respect to such "Covered Payments"
by Section 4999 of the Code.
(b)     The accounting firm engaged by the Company (or its successor) for
general tax purposes shall perform any adjustment pursuant to subsection (a) of
this Section 6.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to Executive and
to the Company within fifteen (15) calendar days of being engaged to perform
such determination and adjustment, or at such other time as requested by the
Company.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Company.
(c)     Any reduction of the Covered Payments in accordance with this Section 6
shall be made in accordance with Section 409A of the Code and the following: (i)
the Covered Payments which do not constitute nonqualified deferred compensation
subject to Section 409A of the Code shall be reduced first; and (ii) all other
Covered Payments shall then be reduced as follows: (A) cash payments shall be
reduced before non-cash payments; and (B) payments to be made on a later payment
date shall be reduced before payments to be made on an earlier payment date.
7. Section 409A Compliance.
(a)     To the extent that any amount payable under this Agreement constitutes
an amount payable under a "nonqualified deferred compensation plan" (as defined
in Section 409A of the Code ("Section 409A")) following a "separation from
service" (as defined in Section 409A), including any amount payable
under Section 4, then, notwithstanding any other provision in this Agreement to
the contrary, such payment will not be made to Executive earlier than the day
after the date that is six (6) months following Executive's "separation from
service."  This Section 7(a) will not be applicable after Executive's death. 
(b)     Executive and the Company acknowledge that the requirements of Section
409A are still being developed and interpreted by government agencies, that
certain issues under Section 409A remain unclear at this time, and that the
parties hereto have made a good faith effort to comply with current guidance
under Section 409A.  Notwithstanding anything in this Agreement to the contrary,
in the event that amendments to this Agreement are necessary in order to comply
with future guidance or interpretations under Section 409A, including amendments
necessary to ensure that compensation will not be subject to Section
409A, Executive agrees that the Company shall be permitted to make such
amendments, on a prospective and/or retroactive basis, in its sole discretion.
 
 
 
Page 7 of 12

--------------------------------------------------------------------------------

 
 
 
8. Restrictive Covenants.  The Parties expressly acknowledge that the following
restrictions are further consideration for the sale by Executive of the business
of Mission Media pursuant to the Goodwill Purchase Agreement and the Equity
Purchase Agreement, that such restrictions are necessary to protect the goodwill
of the Company and that such restrictions are fair and reasonable.  Executive
holds specialized knowledge of the business of the Company (the "Business"). 
Executive and Company acknowledge and agree that (i) the Company would be
irreparably harmed and impaired if Executive were to engage, directly or
indirectly, in any activity competing with the Business, make any disclosure in
violation of this Agreement or any unauthorized use of, any Confidential
Information (as defined herein) concerning the Business, and (ii) the Company is
entitled to protection from such use of the specialized knowledge of Executive. 
Executive acknowledges that the Company's ability to keep its Confidential
Information secret and away from its competitors is important to the Company's
and its affiliates' viability and business.  Executive further acknowledges that
over the course of Executive's employment with the Company Executive has and
will (i) develop special and substantial relationships with the Company's and
its affiliates' customers and suppliers, and/or (ii) be privy to Confidential
Information.  Further, Executive has and will help develop the goodwill of the
Company and its affiliates during the course of Executive's employment. 
Finally, pursuant to Section 2.02(c) of the Equity Purchase Agreement and
Section 3(b) herein, Executive will have a substantial ownership interest in the
Company.  As such, Executive agrees to abide by the following covenants in order
to allow the Company to protect those interests. For purposes of this Section 8,
"Restricted Period" means the period beginning on the Employment Commencement
Date and continuing until the one (1) year anniversary of Executive's employment
termination date irrespective of the reason that Executive's employment is
terminated with the Company.
(a)     Non-Competition.  During the Restricted Period, Executive will not
either directly or indirectly, for Executive or any other person or entity,
anywhere within the United States, carry on, own, be engaged in, assist, be
employed by, consult for, serve as a director for, or have any financial
interest in any business or enterprise that is materially engaged in  any of the
services of the Company or manufactures or sells any of the products provided or
offered by Company or any subsidiary or affiliate of Company, or if it performs
any other services and/or engages in the production, manufacture, distribution
or sale of any product similar to services or products, which services or
products were performed, produced, manufactured, distributed, sold by Company or
any subsidiary or affiliate of Company during the period while Executive
performs services for Company, provided that an equity investment of not more
than two percent (2%) in any company that is publicly traded and whose shares
are listed on a national stock exchange will be permitted.
(b)     Non-Solicitation.  During the Restricted Period, Executive will not,
except in the case of clause (i) below pursuant to a general solicitation which
is not directed at such employee, either directly or indirectly, for Executive
or any other person or entity, (i) hire, solicit for services, encourage the
resignation of, or in any other manner seek to engage or employ any person who
is an employee of the Company, Parent or Affiliate, or a consultant of the
Company devoting more than seventy percent (70%) of such individual's time to
the business of the Company or any of its affiliates during the one (1) year
period immediately preceding Executive's termination date, or (ii) solicit or
provide services to any customer of the Company, Parent or Affiliate  in
connection with services and/or products that compete with the Company's
services or products, provided that such customer is a customer of the Company
during the one (1) year period preceding Executive's termination date.  For the
purposes of this Section, "Affiliate" is defined as any company or entity at
least 50% owned, directly or indirectly, by Parent.
(c)     Equitable Relief.  Executive acknowledges that the remedy at law for
Executive's breach of Section 8, 9(a) and/or 10 will be inadequate, and that the
damages flowing from such breach will not be readily susceptible to being
measured in monetary terms.  Accordingly, upon a violation of any such Sections,
the Company will be entitled to immediate injunctive relief (or other equitable
relief) and may obtain a temporary order restraining any further violation.  No
bond or other security will be required in obtaining such equitable relief, and
Executive hereby consents to the issuance of such equitable relief.  Such
equitable relief may be obtained from any court having appropriate jurisdiction
over the matter.  Nothing in this Section 8(c) shall be deemed to limit the
Company's remedies at law or in equity that may be pursued or availed of by the
Company for any breach by Executive of any of the parts of Sections 8, 9(a)
and/or 10.
(d)     Judicial Modification.  Executive acknowledges that it is the intent of
the Parties hereto that the restrictions contained or referenced in Sections 8,
9 and 10 be enforced to the fullest extent permissible under the laws of each
jurisdiction in which enforcement is sought.  If any of the restrictions
contained or referenced in such Sections is for any reason held by a court or
arbitrator to be excessively broad as to duration, activity, geographical scope,
or subject, then, for purposes of that jurisdiction, such restriction shall be
construed, judicially modified, or "blue penciled" so as to thereafter be
limited or reduced to the extent required to be enforceable in accordance with
applicable law.  Executive acknowledges and understands that, due to the nature
and scope of the Company's existing and proposed business plans and projects,
and the technological advancements in electronic communications, any narrower
geographic restriction of Executive's obligations under Sections 8(a) and 8(b)
would be inappropriate and counter to the protections sought by the Company
thereunder.
 
 
 
Page 8 of 12

--------------------------------------------------------------------------------

 
 
 
9. Confidential Information.
(a)     Non-Use and Non-Disclosure of Confidential Information.  Executive
acknowledges that, during the course of Executive's employment with the Company,
she has had and will have access to information about the Company and its
affiliates, and their customers and suppliers, that is confidential and/or
proprietary in nature, and that belongs to the Company and/or its affiliates. 
As such, at all times, both during Executive's employment and thereafter,
Executive will hold in the strictest confidence, not use or attempt to use, and
not disclose to any other person or entity any Confidential Information (as
defined below), except for the benefit of the Company and its affiliates or in
connection with Executive's duties, responsibilities or authority as an employee
of the Company or with the prior written authorization of the Board. 
Notwithstanding anything contained in this Section 9, Executive will be
permitted to disclose any Confidential Information to the extent required by law
or validly-issued legal process or court order, provided that Executive notifies
the Board immediately of any such legal process or court order in an effort to
allow the Company to challenge such legal process or court order, if the Company
so elects, prior to Executive's disclosure of any Confidential Information.
(b)     Definition of Confidential Information.  For purposes of this Agreement,
"Confidential Information" means any confidential or proprietary information
that belongs to the Company or its affiliates, or any of their customers or
suppliers, including, without limitation, technical data, market data, trade
secrets, trademarks, service marks, copyrights, other intellectual property,
know-how, research, business plans, product and service information, projects,
services, customer lists and information, customer preferences, customer
transactions, supplier lists and information, supplier rates, software,
hardware, technology, inventions, developments, processes, formulas, designs,
drawings, marketing methods and strategies, pricing strategies, sales methods,
financial information, project information, revenue figures, account
information, credit information, financing arrangements, and other information
disclosed to Executive by the Company or its affiliates in confidence, directly
or indirectly, and whether in writing, orally, or by electronic records,
drawings, pictures, or inspection of tangible property. Confidential Information
shall not include information that is generally available to or known by the
public at the time of disclosure to the Executive, or information which was
already known by Executive prior to the Employment Commencement Date.
10. Return of Company Property.  Upon the termination of Executive's employment
with the Company, or at any time during such employment upon request by the
Company, Executive will promptly deliver to the Company and not keep in
Executive's possession, recreate, or deliver to any other person or entity, any
and all property that belongs to the Company or any of its affiliates, or that
belongs to any other third party and is in Executive's possession as a result of
Executive's employment with the Company, including, without limitation, records,
data, customer lists and information, supplier lists and information, notes,
reports, correspondence, financial information, account information, product and
service information, project information, files, and other documents and
information, including any and all copies of the foregoing.
11. Assignment.
(a)     This Agreement shall be binding upon and inure to the benefit of (i) the
heirs, beneficiaries, executors and legal representatives of Executive upon
Executive's death and (ii) any successor of the Company, provided, however, that
any successor shall within ten (10) days of such assumption deliver to Executive
a written assumption in a form reasonably acceptable to Executive.  Any such
successor of the Company shall be deemed substituted for the Company under the
terms of this Agreement for all purposes.  As used herein, "successor" shall
mean any person, firm, corporation or other business entity that at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company.  Notwithstanding
such assignment, the Company shall remain, with such successor, jointly and
severally liable for all of its obligations hereunder.  This Agreement may not
otherwise be assigned by the Company.
(b)     None of the rights of Executive to receive any form of compensation
payable pursuant to this Agreement shall be assignable or transferable except
through a testamentary disposition or by the laws of descent and distribution
upon the death of Executive or as provided in Section 19 hereof.  Any attempted
assignment, transfer, conveyance or other disposition (other than as provided in
this Section 11) of any interest in the rights of Executive to receive any form
of compensation hereunder shall be null and void; provided, however, that
notwithstanding the foregoing, Executive shall be allowed to transfer Vested
Shares or other stock options or equity awards consistent with the rules for
transfers to "family members" as defined in U.S. Securities and Exchange
Commission Form S‑8.
 
 
 
Page 9 of 12

--------------------------------------------------------------------------------

 
 
12. Liability Insurance; Indemnification.
(a)     Parent and the Company shall cover Executive under directors' and
officers' liability insurance both during and, while potential liability exists,
after the Employment Term in the same amount and to the same extent as the
Company covers its other officers and directors.
(b)     Parent and the Company shall, both during and after the Employment Term,
indemnify, defend and hold harmless Executive to the fullest extent permitted by
applicable law with regard to actions or inactions taken by Executive in the
performance of Executive's duties as an officer, director and employee of the
Company and its affiliates or as a fiduciary of any benefit plan of the Company
and its affiliates. For the avoidance of all doubt, in the event of any
litigation, investigation, or any other matter naming the Executive, the Company
will, to the fullest extent permitted by law, advance 100% of the Executive's
legal fees, including any retainers required, with an attorney or attorneys of
the Executive's choice.
13. Notices.  All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given if (a) delivered
personally or by facsimile, (b) one (1) day after being sent by Federal Express
or a similar commercial overnight service, or (c) three (3) days after being
mailed by registered or certified mail, return receipt requested, prepaid and
addressed to the parties or their successors in interest at the following
addresses, or at such other addresses as the parties may designate by written
notice in the manner set forth in this Section 13:
If to the Company:
Michael Tenore, Esq.
101 S. La Brea Boulevard
Los Angeles, CA  90036
If to Executive:
Nicola Stephenson
200 Water St Apt 3A
Brooklyn, NY 11201
14. Severability.  In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.
15. Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive with respect to the matters set
forth herein, and supersedes and replaces any and all prior agreements and
understandings concerning Executive's employment relationship with the Company
entered into prior to the date hereof, but it does not supersede or replace any
written agreements entered into simultaneous with this Agreement or thereafter.
 
 
 
Page 10 of 12

--------------------------------------------------------------------------------

 
 
 
16. Arbitration.
(a)     Agreement.  The Parties agree that, except as otherwise provided in
Section 8(c), any dispute or controversy arising out of, relating to, or in
connection with the employment relationship between them, the inception of that
relationship, the termination of that relationship, this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof, including, without limitation, claims of discrimination, harassment,
and/or retaliation, and any violation of whistleblower laws, shall be settled by
final and binding arbitration to be held in New York, NY or such other location
agreed in writing by the parties hereto, under the auspices of and in accordance
with the National Rules for the Resolution of Employment Disputes then in effect
of the American Arbitration Association ("AAA").  The arbitrator may grant
injunctions or other relief in such dispute or controversy.  The decision of the
arbitrator shall be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator's decision in any court
having jurisdiction.  The selection of the arbitrator will be conducted in
accordance with the AAA's practices and procedures for disputes of the nature
here contemplated.  The arbitrator will have authority and discretion to
determine the arbitrability of any particular claim, should any disputes arise
with respect to such issue.
(b)     Costs and Fees of Arbitration.  The moving party shall pay the costs of
the initial arbitration filing (not to exceed two hundred fifty dollars ($250)),
and the Company shall pay the remaining costs and expenses of such arbitration. 
Unless otherwise required by law or pursuant to an award by the arbitrator, the
Company and Executive shall each pay separately its attorney's fees and
expenses.
17. No Oral Modification, Cancellation or Discharge.  This Agreement may only be
amended, canceled or discharged in writing signed by Executive and an
appropriate officer or director of the Company.
18. Survivorship.  The respective rights and obligations of Company and
Executive hereunder shall survive any termination of Executive's employment by
the Company to the extent necessary to carry out the intentions of Company and
Executive under this Agreement.
19. Beneficiaries.  Executive shall be entitled, to the extent permitted under
any applicable law, to select and change the beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder upon Executive's death by
giving the Company written notice thereof.  If Executive dies, severance then
due or other amounts due hereunder shall be paid to Executive's designated
beneficiary or beneficiaries or, if none are designated or none survive
Executive, to Executive's estate.
20. Parent Guarantee.  The Parent unconditionally guarantees all of the
Company's obligations under this Agreement, including, but not limited to,
Company's obligations to make any payments under this Agreement, Company's
obligations to provide and pay for any benefits under this Agreement, and any
other obligations of the Company under this Agreement, in the same manner and to
the same extent as was required by the Company.
21. Withholding.  The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city or other withholding taxes required
by law with respect to payments made to Executive in connection with Executive's
employment hereunder.
22. Governing Law.  This Agreement shall be governed by New York law (without
reference to rules of conflicts of law), which shall be applied to the merits of
any dispute or claim submitted to arbitration pursuant to Section 16 of this
Agreement.  Executive and the Company hereby expressly consent to the exclusive
jurisdiction of the state and federal courts located in the County of New York
for any action or proceeding relating to any arbitration pursuant to Section 16
of this Agreement in which the parties are participants, or any claim to which
Section 8(c) applies.
23. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument.  A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of
this Agreement.
 
 
 [Remainder of page intentionally left blank – signatures on the following page]
 
 


Page 11 of 12

--------------------------------------------------------------------------------



 
 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.




COMPANY:


Mission Media USA, Inc.
 
 




By: /s/      James
Stephenson                                                             
Name:      James Stephenson
Title:        Chief Revenue Officer




EXECUTIVE:
 
 




/s/            Nicola
Stephenson                                                              
Name:     Nicola Stephenson






PARENT:


Troika Media Group, Inc.
 




By:/s/      Christopher
Broderick                                                      
Name:      Christopher Broderick
Title:        Chief Operating Officer




 
 


Page 12 of 12